Citation Nr: 0930025	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  09-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) due to the 
Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's current bilateral hearing impairment as defined 
by 38 C.F.R. § 3.385 is not shown to be related to his period 
of active military service to include any acoustic trauma 
therein and sensorineural hearing loss did not manifest to a 
compensable degree within one year of service.    


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In December 2007 correspondence, the RO apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  In this regard, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claim.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claim.  The RO further advised how VA assigns 
disability ratings and effective dates.  Thus, the Veteran 
was provided with proper VCAA notice prior to the September 
2008 rating decision that denied his claim.    

The Board further observes that the RO provided the Veteran 
with a copy of the September 2008 rating decision and the 
March 2009 statement of the case (SOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187. 

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with a medical examination and 
medical opinion in connection with his claim in August 2008.  
The examination report has been reviewed and is deemed 
adequate for the purposes of this adjudication.  
Additionally, an October 2007 private audiological report and 
written statements from the Veteran and his wife are of 
record.  Furthermore, earlier private medical evidence is 
associated with the claims folder.  

The Board observes that the Veteran's service treatment 
records are fire-related and, consequently, are unavailable 
for review.  Where the veteran's service treatment records 
are unavailable through no fault of the claimant, the Board 
recognizes that it has a heightened duty to assist.  38 
U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board concludes, however, that the 
heightened duty to assist has been met.  The record reflects 
that the RO attempted to obtain the Veteran's service 
treatment records and, in January 2008, the National 
Personnel Records Center (NPRC) responded that the Veteran's 
record was fire-related and there were no service treatment 
records or surgeon general office (SGO) records.  The RO 
informed the Veteran through his wife in July 2008 that his 
records were fire-related and requested that the Veteran 
provide any copies or other evidence that he may have in his 
possession to be used to support his claim.  The Veteran's 
wife, responding for the Veteran, stated that the Veteran did 
not have any copies of his service records or other evidence 
to provide for his claim.  He asked that VA process his 
claim.  A formal finding on the unavailability of service 
records was made in July 2008 and is documented in the claims 
folder.  In light of the foregoing, the Board finds that 
further efforts by VA to obtain the missing service records 
would be futile.  Indeed, the Veteran has been advised that 
his service records are fire-related and given the 
opportunity to provide information and evidence in support of 
his claim.  Additionally, the claims file contains all 
available evidence adequately identified as pertinent to the 
claim.  The Veteran was given appropriate notice of his 
responsibility to provide VA with any treatment records 
pertinent to his claimed disorder and the record contains 
sufficient evidence to make a decision on the claim.  The 
Board would like to note that the case law does not lower the 
legal standard for proving a claim for service connection in 
such circumstances, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review

Analysis 

The Veteran contends that he suffered acoustic trauma in 
service that has caused him to develop bilateral hearing 
loss.  The Veteran specifically asserts that he was exposed 
to loud artillery and military noise during his service in 
Korea.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).

The Board notes that the Veteran's representative asserted in 
the VA Form 646 that the Veteran was exposed to high noise 
levels in combat situations in Korea.  To the extent that the 
Veteran may be alleging combat service, the Board finds that 
such assertion is not supported by the record.  The Veteran's 
DD Form 214 does not show that he is in receipt of any 
awards, medals, or decorations clearly indicative of combat 
service and the Veteran has not provided any such evidence.  
Therefore, the presumption afforded combat veterans under 
38 U.S.C.A. § 1154(b) does not apply in this case.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Also, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

As noted above, the Veteran's service treatment records are 
fire-related and, unfortunately, are unavailable for review.  
However, the Board notes that the Veteran has competently 
reported that he was exposed to the loud noise of artillery 
fire from 105 howitzers and other military noise during his 
service in Korea and the Board finds the Veteran's account of 
such exposure credible.  In consideration of the foregoing, 
the Board finds that the Veteran suffered acoustic trauma in 
service.  
 
Additionally, the medical evidence of record clearly shows 
that the Veteran currently suffers from a bilateral hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2008).  Indeed, the Veteran exhibited pure tone thresholds 
in decibels (dB) of 50 dB at 500 Hertz (Hz), 55 dB at 1000 
Hz, 60 dB at 2000 Hz, 75 dB at 3000 Hz, and 85 dB at 4000 Hz 
for the right ear and 90 dB at 500 Hz, 95 dB at 1000 Hz, 75 
dB at 2000 Hz, 85 dB at 3000 Hz, and 90 dB at 4000 Hz for the 
left ear with speech recognition scores of 48 percent for the 
right ear and 40 percent for the left ear at the August 2008 
VA audiological examination.  The August 2008 VA examining 
audiologist also diagnosed the Veteran with moderate to 
severe sensorineural hearing loss in the right ear and severe 
to profound mixed hearing loss in the left ear.  

Thus, having determined that the Veteran suffered from 
acoustic trauma in service and has current bilateral hearing 
loss, the Board must next consider whether the claimed 
hearing loss is related to in-service acoustic trauma.   

Although service treatment records were fire-related and 
unavailable for review, the Board notes that the Veteran 
reported at the August 2008 VA audiological examination that 
he could not recall having any bleeding or otorrhea (i.e., 
ear discharge) from his ears or treatment for ear trouble or 
hearing loss during military service.  Thus, according to the 
Veteran's own report, the Veteran did not receive treatment 
for any ear or hearing problems in service.   

Additionally, the Board notes that the Veteran reported 
significant post-service noise exposure to include 
occupational noise exposure as a concrete construction 
laborer from 1954 to 1987 and recreational noise exposure 
such as riding a motor bike for two years and building his 
own home at the August 2008 VA audiological examination.  
Thus, the Veteran has also suffered acoustic trauma after 
service.     

It is further noted that the first clinical documentation of 
a bilateral hearing impairment of record is found in an 
October 2007 private audiological report, fifty three years 
after discharge from service.  Although the Veteran was 
advised in the December 2007 VCAA notice letter to send any 
medical reports he had concerning any treatment for his 
claimed hearing loss, no other medical evidence has been 
provided.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).
   
Moreover, there is no competent medical opinion evidence 
linking the Veteran's hearing loss to service, as will be 
explained in greater detail below.  

As noted above, the Veteran underwent an audiological 
examination in August 2008 in connection with his claim.  
Although service treatment records were unavailable, the 
audiological examiner considered the Veteran's history 
pertaining to his claimed hearing loss as reported at the 
examination and documented in available evidence in the 
claims folder.  Indeed, the August 2008 VA audiological 
examination report reveals that the Veteran reported having 
left ear hearing loss before military service due to severe 
earaches and no medical treatment for them.  The Veteran also 
reported having gradual hearing loss in his right ear for the 
past few years.  He further reported that his left ear 
hearing loss was aggravated by his history of firing 105 
howitzers during military service and he could not recall 
having any bleeding or otorrhea from his ears or treatment 
for ear trouble or hearing loss during military service.  

The August 2008 VA audiological examiner diagnosed the 
Veteran's bilateral hearing loss as above and noted that the 
type and configuration of the Veteran's hearing loss was 
consistent with his chronic history of left ear infections 
since childhood and his history of noise exposure.  The 
examiner wrote that the degree of any noise-induced hearing 
loss was highly correlated with the intensity of the noise 
and the length of exposure time.  The examiner additionally 
commented that the Veteran served two years in the military 
primarily as a mail carrier with only limited exposure to 
artillery fire and the Veteran could not recall having any 
bleeding or otorrhea from his ears or treatment for ear 
trouble or hearing loss during military service.  The 
examiner also wrote that research studies had shown that 
hazardous noise exposure had an immediate effect on hearing, 
and it was usually temporary at first; it did not have a 
delayed onset and was not progressive or cumulative.  The 
examiner further noted that, even on the Veteran's 1987 
application for compensation, there were no complaints of 
hearing loss only complaints of right wrist bone 
deterioration.  The examiner added that the Veteran reported 
having hearing loss for 5 years or more at the 2007 
audiological examination.  In consideration of the foregoing, 
the examiner concluded that there was no evidence to 
establish chronicity or continuity of care or a nexus with 
military service.    

The examiner further noted that the Veteran had a history of 
33 years of occupational noise exposure in civilian life as a 
concrete construction worker and his exposure to hazardous 
noise in civilian life was far greater than his two years of 
exposure to hazardous noise in the military.  Consequently, 
the examiner wrote that the nexus with military service was 
far less than a 50/50 probability relationship compared to 
his exposure to hazardous noise in civilian life.  Based on 
the evidence as a whole, the examiner concluded that the 
Veteran's bilateral hearing loss was less likely than not to 
due to his history of military noise exposure or any event 
during military service.  Instead, the condition was more 
likely than not due to his history of occupational noise 
exposure in civilian life and his chronic left ear infections 
since childhood.  

The Board notes that the August 2008 VA audiologist has 
specialized expertise in auditory matters and is competent to 
provide an opinion regarding the cause of the Veteran's 
hearing loss.  Also, the opinion was based on the pertinent 
medical history documented in the claims folder and reported 
by the Veteran as well as current examination of the Veteran.  
The opinion is further supported by sound rationale to 
include consideration and reference to research studies 
pertaining to noise exposure and hearing loss.  Moreover, 
there is no competent medical opinion to the contrary of 
record.  Thus, the Board affords it great probative value.  
 
The Board recognizes that the Veteran has repeatedly asserted 
that he has had hearing problems that have progressively 
gotten worse since service.  The Veteran's wife also 
submitted a lay statement relating that she met the Veteran 
shortly after his period of military service and has 
witnessed his problems hearing since that time.  However, 
while both the Veteran and his wife are competent to report 
his history of hearing difficulties, they are laypersons and 
are not shown to have the requisite medical expertise to 
render a competent medical opinion regarding the severity of 
hearing loss or its cause.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, their assertions are afforded no probative 
value in resolving the medical question of whether the 
Veteran's current bilateral hearing impairment is related to 
the Veteran's active military service.  Moreover, the only 
competent medical opinion of record regarding the etiology of 
hearing loss did not link the Veteran's hearing loss to 
active military service and, for reasons explained above, the 
opinion is afforded great probative value.    

Thus, as the probative evidence shows that hearing loss 
manifested many years after discharge and is not otherwise 
related to active military service to include acoustic 
trauma, entitlement to service connection is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


